Defendant-appellant Michael Miller appeals the May 22, 1997 Judgment Entry of the Stark County Court of Common Pleas which overruled his Motion To Dismiss H.B. 180 Proceedings. Plaintiff-appellee is the State of Ohio.
 STATEMENT OF THE CASE
In 1990, appellant was sentenced on one count of sexual battery and one count of gross sexual imposition.
In 1996, the Ohio General Assembly passed House Bill 180 (R.C. Chapter 2950) creating registration and notification requirements for sex offenders. The legislature made the provisions of H.B. 180 applicable to offenders previously convicted, but not yet released from prison, probation or parole prior to its effective date.
The warden of the prison in which appellant is incarcerated recommended appellant be classified as a "sexual predator" for purposes of R.C. 2950. The trial court scheduled a hearing on the matter for July 14, 1997.
Appellant filed his Motion To Dismiss H.B. 180 Proceedings on May 16, 1997. On May 22, 1997, the trial court overruled appellant's motion finding the statute (R.C. 2950) does not violate the prohibition against ex post facto legislation or the double jeopardy clauses of the U.S. or Ohio Constitutions, and is not a violation of due process due to vagueness. It is from that judgment entry appellant prosecutes this appeal.
Upon review of the record, we note the trial court has not yet conducted the H.B. 180 hearing. At appellant's counsel's request, the trial court continued the hearing scheduled for July 14, 1997, until a date not earlier than eight months before appellant's projected release on May 18, 2000. See, Judgment Entry filed July 16, 1997.
Because the trial court has not yet determined whether appellant is a "sexual predator" under the statute, we find the judgment entry from which appellant prosecutes this appeal does not constitute a final appealable order.
Accordingly, we dismiss this appeal for lack of jurisdiction.
By: Hoffman, J., Gwin, P.J. and Reader, J. concur
--------------------
--------------------
                                       -------------------- JUDGES
For the reasons stated in our accompanying Memorandum-Opinion, this appeal is ordered dismissed. Costs assessed to appellant.
--------------------
--------------------
                                       -------------------- JUDGES